Citation Nr: 1539604	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-40 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a lung disorder, related to in-service exposure to asbestos. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran initially requested a hearing before the Board, but withdrew his request in writing. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to asbestos during service.

2. The evidence is in relative equipoise as to whether the Veteran's currently diagnosed lung disorders, specifically chronic pulmonary obstructive disease (COPD) and pneumoconiosis, are related to the in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for the grant of service connection for a lung disorder have been approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disorder, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Upon review of the evidence, the Board finds that service connection is warranted for a lung disorder. 

The Veteran has been diagnosed with COPD and pneumoconiosis. Moreover, in a June 2007 private CT scan report, a private examiner noted scattered areas of septal thickening in the lower lung fields, possibly consistent with early changes of underlying fibrosis. Therefore, the evidence indicates that the Veteran has current lung disorders.

The Veteran was exposed to asbestos during service while serving aboard a ship with deteriorating asbestos pipe insulation. The Veteran subsequently contracted bladder cancer for which VA granted service connection based solely on the in-service asbestos exposure. Therefore, the evidence indicates that the Veteran was exposed to asbestos during service.

The Veteran has submitted several letters from private examiners in support of his claim. In a January 2009 letter, a private examiner, who had been treating the Veteran for several years, wrote that the Veteran had been diagnosed with COPD and bladder cancer related to in-service asbestos exposure. In reviewing the Veteran's X-rays, the examiner noted a "significant fibrosis of the lung in the base." The examiner wrote that it was difficult to determine the presence of asbestosis due to the lack of a lung biopsy, but from the changes in the lungs caused by the COPD and the asbestos-related bladder cancer, the examiner found that the Veteran had asbestosis. 

In an April 2010 letter, the same examiner wrote that the Veteran experienced lung disorders due to in-service asbestos exposure. In a subsequent April 2010 letter, the same examiner wrote that the Veteran developed bladder cancer most likely from the movement of asbestos already in his lungs to his bladder. 

In an October 2010 letter, the same examiner wrote that the Veteran's lungs exhibited scarring which would most likely be related to exposure to chronic irritants, such as asbestos, dust, and smoke. Based on the Veteran's history, to include the already diagnosed bladder cancer caused by asbestos exposure, the examiner stated that the Veteran's lung disorders were related to the in-service asbestos exposure. 

In an April 2010 letter, a different private examiner, specifically a urology specialist who had been treating the Veteran's bladder cancer, wrote that the only way that the Veteran's bladder cancer could have occurred is by asbestos travelling to the bladder from the lungs.  

In a May 2012 letter, another private examiner noted reviewing an August 2010 X-ray reviewed by a B-reader, indicating findings consistent with pneumoconiosis. The examiner stated that the X-ray findings supported the Veteran's claims of in-service asbestos exposure. 

By contrast, the record contains several findings and opinions from VA personnel weighing against the Veteran's claim. 

In March 2007 and September 2007 VA treatment records, VA examiners reported finding no evidence of asbestosis while reviewing a chest X-ray. 

In a January 2008 VA treatment record, a VA examiner noted that the only test that would confirm the presence of asbestos in the lungs would be a lung biopsy and the Veteran was not a good candidate for such a procedure.

In an August 2010 VA medical examination report, a VA examiner found that the Veteran's lung disorder, specifically COPD, was not related to in-service asbestos exposure. The examiner noted that COPD was not a common finding for asbestos, which resulted in restrictive lung disease. The examiner also reported finding no structural lesions or pathology consistent with asbestos-related disease on CT imaging.

In a November 2014 VA medical opinion, a VA examiner noted that the B-reader findings were consistent with pneumoconiosis, which could be caused by the inhalation of particles other than asbestos, such as silicone and coal dusts. The examiner stated the Veteran had multiple other dust/smoke inhalation exposure risks in his history. The examiner wrote that there was no definitive evidence of asbestosis in the Veteran's lungs or, even if the Veteran had asbestosis in his lungs, there was no definitive evidence that it was incurred during service. 

The Board finds that the evidence in this matter regarding the etiology of the Veteran's claimed lung disorder is in relative equipoise. The private examiners convincingly state that the Veteran has a lung disorder related to in-service asbestos exposure. As proof of their opinions, the examiners point to the Veteran's acknowledged in-service asbestos exposure, the presence of bladder cancer most likely caused by the transfer of asbestos from the lungs to the bladder, and their own readings of chest X-rays. By contrast, the VA examiners have each stated that the Veteran does not have asbestosis, based on their readings of CT scans and X-rays. 

As stated above, the evidence indicates that the Veteran was exposed to asbestos during service and currently has diagnosed lung disorders. The Board finds that there is equipoise in the evidence (positive (private examiners' opinions) vs. negative (VA examiners' opinions)) as it relates to whether the Veteran's diagnosed lung disorders are related to in-service asbestos exposure. The criteria for service connection have been met. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  





ORDER

Service connection for a lung disorder, related to in-service exposure to asbestos exposure, is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


